Oliver, Chief Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in Selsi Company, Inc. v. United States, 32 Cust. Ct. 490, Abstract 58083. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.
Schedule “A”

Remand of protest No. Entry No. Merchandise United States dollars per each

221300-K/3464-53 760132 Binoculars with cases
10 pcs. Miralux 8 x 30 Binoculars_ 33. 27
Carrying cases_ 2. 50
plus cases and packing
4 pcs. Supralux 8 x 40 Binoculars_ 50. 19
Carrying cases_ 4. 50
plus cases and packing
12 pcs. Miralux 8 x 30 Binoculars_ 33. 27
Carrying cases_ 2. 50
plus cases and packing

*497
Remand of protest No. Entry No. Merchandise United States ' dollars per each

221300-K/3464-53 866026 Binoculars with cases
12 pcs. 10 x 35 Binoculars_ 17.01
Carrying cases_ 2. 25
plus cases and packing
5 pcs. 12 x 37 Binoculars_ 17. 72
Carrying cases_ 2. 25
plus cases and packing
12 pcs. 8 x 40 Binoculars_ 14. 43
Carrying cases_ 2. 00
plus cases and packing
222091-K/5862-53 828853 Binoculars with cases
200 pcs. Art. No. 4762, 6 x 15 Binoculars_ 6. 10
Carrying cases_ 0. 50
net packed
50 pcs. Art. No. 7149, 6 x 18 Binoculars_ 13. 20
Carrying cases_ 1. 00
net packed
756110 Binoculars with cases
12 pcs. 10 x 35 Binoculars_ 17. 01
Carrying cases_ 2. 25
plus cases and packing
6 pcs. 8 x 30 Binoculars_ 17. 72
Carrying eases_ 2. 25
plus cases and packing
829283 Binoculars with cases
6 pcs. 12 x 37 Binoculars_ 17. 72
Carrying cases_ 2. 25
plus cases and packing
6 pcs. 12 x 37 Binoculars_ 17. 72
Carrying cases_ 2. 25
plus cases and packing

*498
Remand of protest No. Entry No. Merchandise United States dollars per each

222091-K/5862-53 769463 Binoculars with cases
200 pcs. No. 4762, 6 x 15 Binoculars_ 6. 20
Carrying cases_ 0. 50
net packed
853675 Binoculars with cases
50 pcs. Art. No. 4728, 7 x 50 Binoculars_ 13. 20
Carrying cases_ 1. 25
net packed